 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MULTICARE HEALTH SYSTEM,                         CASE NO. C18-1366 MJP

11                                 Plaintiff,                MINUTE ORDER RE: MODIFIED
                                                             STATUS REPORT
12                  v.

13          UNITED STATES DEPARTMENT OF
            VETERANS AFFAIRS,
14
                                   Defendant.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The parties have indicated to the Court their exemption under FRCP 26(a)(1)(B)(v) and
19
     FRCP 26(a)(1)(B)(vii) from submission of a standard Joint Status Report. The Court is
20
     nevertheless desirous of receiving from the parties a joint submission which summarizes the
21
     circumstances and status of the litigation, the means by which the parties anticipate resolving the
22
     dispute and any case schedule deadlines which the Court needs to impose in order to move the
23
     litigation forward to completion.
24


     MINUTE ORDER RE: MODIFIED STATUS REPORT - 1
 1          The parties are ordered to submit this modified version of a JSR by no later than January

 2   7, 2019.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Filed December 7, 2018.

 6
                                                    William M. McCool
 7                                                  Clerk of Court

 8                                                   s/Paula McNabb
                                                     Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER RE: MODIFIED STATUS REPORT - 2
